DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DD 234 932 A1.
With respect to claim 1, DD 234 932 A1 discloses a sensor adapted to be mounted to an agricultural implement (this device can be mounted to an agricultural machine, specially to an agricultural tractor), said sensor comprising: 
a body (1, or alternatively, 4 can also be regarded as being the “body”); 
an elongate member (3) connected to the body (1 or 4) and extending away from the body (1 or 4); and 
an instrument (5 or 9,10) in the body (1 or 4) and connected to said elongate member (3) for measuring an amount of drag (when body is 1,5 measures drag - "Gesamtzugkraft" - on 3) on the elongate member (3) or a pressure (when body is 4, sensor 9, 10 measures pressure - "Seitendruck" - in 4, which is also the pressure in 3) in the elongate member (3) (as required in claim 8).
As to claim 7, air is necessarily present in the elongate member (3) such that the elongate member (3) is considered to be a “fluid tube” as broadly recited.
Regarding claim 11, the body (1 or 4) is considered to be a “seed firmer” as broadly recited since it is considered that body (1 or 4) contacts the soil and therefore firms the soil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DD 234 932 A1 in view of WO 2004/030541 A1.
DD 234 932 A1 discloses a sensor adapted to be mounted to an agricultural implement (this device can be mounted to an agricultural machine, specially to an agricultural tractor), said sensor comprising: 
a body (1, or alternatively, 4 can also be regarded as being the “body”); 
an elongate member (3) connected to the body (1 or 4) and extending away from the body (1 or 4); and 
an instrument (5 or 9,10) in the body (1 or 4) and connected to said elongate member (3) for measuring an amount of drag (when body is 1,5 measures drag - "Gesamtzugkraft" - on 3) on the elongate member (3) or a pressure (when body is 4, sensor 9, 10 measures pressure - "Seitendruck" - in 4, which is also the pressure in 3) in the elongate member (3).
Claim 2 distinguishes over DD 234 932 A1 in requiring the elongate member to be a wire; claim 6 distinguishes over DD 234 932 A1 in requiring a wear protector to be disposed over the wire; claim 9 distinguishes over DD 234 932 A1 in requiring the elongate member to include a plurality of elongate members; while claim 10 distinguishes over DD 234 932 A1 in requiring at least a portion of the plurality of elongate members to be electrically conductive such that an electrical circuit is completed when the electrically conductive portions of the elongate members contact each other.
WO 2004/030541 A1 discloses in paragraph [0046] that “Optical fibers can also be used as sensors to measure pressure.  The optical fibers could be bonded to the inside surface of an elongate member so that the fibers bend as a result of pressures being applied to the outside surface of the elongate member” (in this manner the elongate member functions as a “wear protector”) and discloses in paragraph [0045] “an elongate member…for example, wires used to communicate pressure signals”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a wire or wires as disclosed in WO 2004/030541 A1 as the elongate member in DD 234 932 A1 respectively for protection and respectively for economy in manufacture, for greater versatility in use and operation, and for greater accuracy in measurement.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DD 234 932 A1 in view of Rupp et al. US 2016/0071410 A1.
DD 234 932 A1 discloses a sensor adapted to be mounted to an agricultural implement wherein as set forth supra the body (1 or 4) is considered to be a “seed firmer” as broadly recited since it is considered that body (1 or 4) contacts the soil and therefore firms the soil as set forth supra.
The claims distinguish over DD 234 932 A1 in requiring the body (seed firmer) to include (1) a reflectivity sensor (as required in claim 12); (2) an electrical conductivity sensor (as required in claim 13) and (3) a temperature sensor (as required in claim 14).
Rupp et al. US 2016/0071410 A1 disclose in lines 6-8 of paragraph [0134] “reflectivity sensors,…electrical conductivity sensors,…temperature sensors” as sensors in “farm equipment that includes seed planting equipement” as disclosed in lines 1 and 2 of paragraph [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the various types of sensors set forth supra Rupp et al. US 2016/0071410 A1 in the body (seed firmer) DD 234 932 A1 respectively for greater versatility in use and operation and for greater accuracy in measurement and operation.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasoning for Situations in which no Double Patenting is Present
No double patenting rejection is being made between claims 1-14 of the instant application 17/096,536 and parent application 16/190,089 since claims 1-14 of the instant application 17/096,536 correspond to claims 29-42 restricted out in parent application 16/190,089.
No double patenting rejection is being made between the claims of the instant application 17/096,536 and the claims of application nos. 16/190,101; 16/676,414; 17/080,471; 17/080,641; 16/998,693; 17/080,687; 17/664,844 or 17/658,403 since the claims of the instant application 17/096,536 and the claims of application nos. 16/190,101; 16/676,414; 17/080,471; 17/080,641; 16/998,693; 17/080,687; 17/664,844 or 17/658,403 are considered to be patentably distinct from each other.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 7, 2022